DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment	

Responsive to communications filed on October 5, 2021, amendments to the claims have been acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear in claim 1 what is meant by the phrase “wherein the winding start position comprises a length of the non-coated portion of the first electrode prior to the non-coated portion of the first electrode
Examiner is interpreting this limitation as the winding start position comprises a non-coated portion of the first electrode, this position is prior to the non-coated portion of the first electrode where the first insulating tape is attached. There is a length of the non-coated portion at the winding start that has no active material or first insulating tape, this position is prior to the positon where the insulating tape is attached. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claims 1, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa et al. (JP 2012049089, using English translation provided on IDS 02/03/2021) as evidenced by dielectricmfg.com.  
Regarding claim 1, Aizawa discloses a nonaqueous electrolyte battery that includes an outer case, a wound body and positive electrode tab and a negative electrode tab. [0004]. The wound body includes a positive electrode, a negative electrode and separator. The separator is disposed between the negative electrode and the positive electrode. The positive electrode includes a positive electrode current collector, a positive electrode material layer and an insulating tape [0003]. The positive electrode active material layer is applied to the positive electrode current collector. The insulating tape is attached to the first bent portion of the positive current collector located on the inner peripheral end side of the positive electrode current collector [0008]. 
The positive electrode tab 2 is welded to the positive electrode current collector 111 on the inner peripheral end side of the positive electrode current 111. The positive electrode active material layer 112 is applied to one surface of the positive electrode current collector 11 except from the inner peripheral end of the positive electrode current collector 111 to the portion including the first bent portion 11A of the positive electrode 11. The positive electrode active material layer 113 is applied to the other surface of the positive electrode current collector 111 so as to face the positive electrode material layer 112 [0024]. 
Aizawa further discloses the insulating tape 114 is attached to one surface of the positive electrode current collector 111 between the inner peripheral end of the positive  electrode current collector 111 and the positive electrode active material layer 112 [0025], see also figure 2. Examiner notes insulating tape 114 reads on the claimed first insulating tape. The insulating tape 
Aizawa further discloses, see figure 2, the winding start position comprises a length of the non-coated portion of the first electrode (the insulating tape 114 is attached to the portion of the positive electrode current collector 111 where the positive electrode tab 2 is welded [0053], the tab is welded to the inner peripheral of the current collector, where no active material is applied to the inner peripheral of the current collector [0024], therefore reading on non-coated portion,) this position is prior to the non-coated portion of the first electrode where the insulating tape 114 is attached (the insulating tape 114 is attached to the first bent portion 11A where no active material is applied ([0008]/[[0024]/[0051]), therefore reading on the claimed noncoated portion ). (CLAIM 1)

    PNG
    media_image1.png
    662
    529
    media_image1.png
    Greyscale

Aizawa et al., figure 2
Regarding claim 4, Aizawa discloses all of the limitations as set forth above in claim 1. Aizawa further discloses an insulating tape 115 attached to the positive electrode tab 2  and the other surface of the positive electrode current collector 111 between the inner peripheral end of the positive electrode current collector 111 and the positive electrode active material layer 113 
Regarding claim 6, Aizawa discloses all of the limitations as set forth above in claim 1. Aizawa further discloses the insulating tape 114 is made of for example polyimide [0032]. (CLAIM 6)
Regarding claim 7, Aizawa discloses all of the limitations as set forth above in claim 1. Aizawa further discloses the insulating tape 114 is made of for example polyimide [0032]. Examiner notes, as evidenced by, dielectricmfg.com,  the melting point of polyimide is 375-401 °C, thus reading on the melting point of the first insulating tape is 200°C or higher. (CLAIM 7)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa et al., (JP 2012049089, using English translations  provided on IDS 02/03/2021), as applied to claim 1 above, and further in view of  Lee et al., (US 20110027636, provided on IDS 02/28/2019)
Regarding claim 2 and 3, Aizawa discloses all of the limitations as set forth above in claim 1. Aizawa does not disclose the first insulating tape 114 is attached to a coated portion of the first electrode when coated with an active material and does not disclose the first insulating tape is attached to cover 1mm to 2mm of a coated portion of electrode which is coated with an active material.  Lee discloses a battery that includes a cathode having a cathode active material coating layer provided on at least one surface of a cathode collector, and an anode having an anode active material coating layer provided on at least one surface of an anode collector are wound to face each other with a separator interposed there between ([abstract];[0028]). The anode includes anode active material coating layers 140a and 140b on both the upper and lower 
Lee further discloses the anode active-material coating layer 140b provided on the lower surface of the anode collector 130 comes into indirect contact with the boundary of the cathode active- material coating layer 120a on the upper surface of the cathode collector 110 where the cathode lead 160 is installed with the separator 150b interposed there between. In this case an insulator tape 190a is attached to the boundary of the cathode active material coating layer 120b, so as to prevent the anode active material coating layer 140b from coming into contact with a non-coating part not containing the cathode active material coating layer [0036].
A cut face of an anode uncoated part 130′ provided at the winding beginning portion of the anode is provided at opposite sides thereof with several layers of separators, achieving enhanced safety against burrs on the cut face. Further, with respect to the winding ending portion of the anode, although either side of a cut face of the anode uncoated part faces the cathode with only one layer of separator interposed there between, provision of the insulator tapes 190 a and 190 b on the boundaries of the cathode active-material coating layers can improve safety of the battery against burrs present on the cut face [0040].
Lee further discloses the insulator tapes 190 a and 190 b are attached to the boundaries of the cathode active-material coating layers provided on the upper and lower surfaces of the cathode collector at the ending portion of the cathode, preventing short circuit between the anode active-material coating layer and a facing non-coating part not containing the cathode active-material coating layer [0041], see also figure 3.
It is well within the artisan’s skill to  place the insulating tape in different shapes, sizes and positions across the current collector in order to improve the safety in the battery by further preventing burrs and preventing a short circuit. It has been held that rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
It would have been obvious to one having ordinary skill in the art to place the first insulting tape 114 of Aizawa to the coated portion of the first electrode in order to improve safety of the battery against burrs and to further prevent short circuit between the first electrode and the second electrode, as taught by Lee ([0040]-[0041]).  (CLAIM 2)
Examiner notes that some degree of overlap is necessarily present but is silent as to the first insulating tape is attached to cover 1mm to 2mm of a coated portion of the first electrode which is coated with an active material. However, such a range of cover would have been obvious to one having ordinary skill in the art as the skilled artisan would have had a reasonable expectation of success in achieving the prevention of damage to the separator.  (CLAIM 3)

    PNG
    media_image2.png
    733
    1100
    media_image2.png
    Greyscale

Lee et al., figure 3
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aizawa et al., (JP 2012049089, using English translation provided on IDS 02/03/2021), as applied to claim 1 above, and evidenced by omnexus.specialchem.com. 
Regarding claim 5, Aizawa discloses all of the limitations as set forth above in claim 1. Aizawa further discloses for example, a microporous polyethylene film or a microporous polypropylene film is preferably used as the separator 13 [0042]. Examiner notes, as evidenced by omnexus.specialchem.com, the melting point of polyethylene is from 120-140°C. Examiner further notes, as evidenced by omnexus.specialchem.com, the melting point of polypropylene is from 135-165°C, thus, reading on the claimed melting point of the first insulating tape 114 (polyimide melting point of 375-401 °C) is higher than a melting point of the separator. (CLAIM 5)
Claim 8  is rejected under 35 U.S.C. 103 as being unpatentable over Aizawa et al., (JP 2012049089, using English translations, provided on IDS 02/03/2021), as applied to claim 1 above, and further in view of Wook et al., (KR20150034965, using EPO translations cited earlier).
Aizawa does not disclose a winding end portion of the electrode assembly further includes a fixing tape which is attached to the non-coated portion of the first electrode. Wook teaches a secondary battery where the electrode assembly of the jelly roll form is wound around the separator and the positive electrode and the negative electrode including the active material coating on at least one surface of the current collector, a battery case accommodating the electrode assembly; and a sealing tape attached to and fixed to the outer surface of the electrode assembly, and having a self-breaking part that is broken by the expansion stress when the electrode assembly is inflated due to charging or discharging [0012], see figure 2, the seal tape 103 is attached to the non-coated portion of the electrode assembly (first electrode). The sealing tape having the self-breaking part is fixed to outer surface of the electrode assembly. When the electrode assembly is accommodated in the battery case, the winding end is prevented to prevent loosening of the jelly roll [0013]. See Wook fig.2 where the electrode assembly 100 has a seal tape 103 formed on the portion of an outer surface of the electrode assembly. It has a structure that is attached in the form of wrapping around the winding end 105 [0059].
 It would have been obvious to one having ordinary skill in the art to add the seal tape 103 of Wok to the winding end portion of Aizawa in order to prevent the winding end of the electrode assembly from being unwound while the electrode assembly is in the case. Therefore this reads on the claimed: a winding end portion of the electrode assembly further includes a fixing tape which is attached to the non-coated portion of the first electrode. (CLAIM 8)

    PNG
    media_image3.png
    706
    559
    media_image3.png
    Greyscale

Wook et al., figure 2
Response to Arguments
Applicant's arguments filed October 5, 2021 have been fully considered but they are not persuasive. Applicant asserts that Aizawa et al. fails to disclose “wherein the winding start position comprises a length of the non-coated portion of the first electrode prior to the non- coated portion of the first electrode at which the first insulating tape is attached”. Applicant’s assertion is not persuasive.  The limitation “wherein the winding start position comprises a length of the non-coated portion of the first electrode prior to the non- coated portion of the first . 
 Examiner is interpreting this limitation as the winding start position comprises a length of the non-coated portion of the first electrode, this position is prior to the non-coated portion of the first electrode at which the first insulating tape is attached. There is a length of the non-coated portion at the winding start that has no active material or first insulating tape, this position is prior to the positon where the insulating tape is attached. Aizawa certainly discloses, (see annotated figure 2), the winding start position comprises a length of the non-coated portion of the first electrode (the insulating tape 114 is attached to the portion of the positive electrode current collector 111 where the positive electrode tab 2 is welded [0053]. The tab is welded to the inner peripheral of the current collector where no active material is applied to the inner peripheral of the current collector [0024], therefore reading on non-coated portion,). This position is prior to the non-coated portion of the first electrode where the insulating tape 114 is attached (the insulating tape 114 is attached to the first bent portion 11A where no active material is applied ([0008]/[[0024]/[0051]), therefore reading on the claimed noncoated portion. See annotated figure above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NIARA TRANT/Examiner, Art Unit 1722                  

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722